Winslow, C. J.
We áre satisfied that a verdict for the plaintiff should have been directed. This is not a case of an attorney buying property of or having commercial transactions with his client. He advanced to his client $200 to settle up a troublesome litigation; the settlement was made, the client took the fruits of the settlement and still keeps them; necessarily she cannot avoid the repayment of the advance, the fruits of which she now ’retains.
Furthermore, the proof is entirely insufficient to prove fraud with that clearness and certainty which the law demands. The evidence is convincing that the settlement was a desirable one. Mr. Wadleigh acted as a prudent lawyer desirous of forwarding the best interests, of his client. He should not have been compelled to sue to recover his money.
By the Court. — Judgment affirmed.